Citation Nr: 1822173	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-30 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel








INTRODUCTION

The Veteran served on active duty from October 21, 1960, to February 8, 1961.  The Veteran died in July 2011.  The Appellant is his former spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied the Appellant nonservice-connected death pension benefits.  


FINDING OF FACT

The Veteran had active military service from October 21, 1960, to February 8, 1961, without any wartime service.  


CONCLUSION OF LAW

The criteria for basic eligibility for nonservice-connected death pension benefits are not met.  38 U.S.C. §§ 1102, 1502, 1513, 1521, 1541 (2012); 38 C.F.R. §§ 3.2, 3.3, 3.54 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pension is a benefit payable by VA to Veterans of a period of war who meets the service requirements prescribed in section 1521(j) because of a disability, or to survivors of such Veterans.  38 U.S.C.A. § 1541 (a); 38 C.F.R. § 3.3 (b)(4).  Basic entitlement exists if:  (i) the Veteran served in the active military, naval or air service for 90 days or more during a period of war; (ii) is permanently and totally disabled from nonservice-connected disability not due to his or her own willful misconduct; and (iii) meets the net worth requirements under 38 C.F.R. § 3.274 (2017), and does not have an annual income in excess of the Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. §§ 3.23 (2017).  See 38 U.S.C. §§ 1502, 1513, 1521(j); 38 C.F.R. § 3.3 (a).  

While his service separation form is not of record, the Agency of Original Jurisdiction (AOJ) has reported the Veteran's active duty service as being from October 21, 1960, to February 8, 1961, and no party disputes such. 

The applicable time periods that are recognized periods of war which are in proximity to when the Veteran served consist of the Korean conflict, dated from June 27, 1950, through January 31, 1955, and the Vietnam Era, dated from August 5, 1964, to May 7, 1975.  The Vietnam Era also includes the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a Veteran who served in the Republic of Vietnam during that period.  See 38 C.F.R. § 3.2. 

In this case, the Veteran did not have active military service during the above identified recognized periods of war for purpose of benefits entitlement.  He essentially had service between two recognized periods of war.  In the absence of verified wartime service in this case, the Appellant is ineligible to receive nonservice-connected death pension benefits.  The Board recognizes and is grateful for the Veteran's military service.  At the same time, though, the regulatory requirements for pension benefits are dispositive as to the benefit sought. 

The Board notes here that the claim of entitlement to nonservice-connected death pension benefits was denied by the November 2013 rating decision on appeal due to the Veteran's lack of wartime service, and not on the basis that the Appellant is not a surviving spouse of the Veteran.  The issue of the Appellant's status as such was not the issue perfected on appeal and before the Board.  However, it remains that of record is the April 2010 divorce decree as to the marriage of the Veteran and the Appellant, dated prior to his July 2011 death.  Subject to certain requirements, VA death benefits may be paid to a surviving spouse of a Veteran.  38 U.S.C. § 1102; 38 C.F.R. § 3.54.  The Appellant does not disagree with the fact that she was not married to the Veteran at the time of his death; instead, she asserts entitlement to benefits on the basis that she was married to the Veteran, for 32 years, prior to April 2010, and did not receive benefits during his lifetime as they were estranged.  In any event, the Appellant does not dispute that she was not married to the Veteran at the time of his death. 

Because the criteria prescribed for basic eligibility for nonservice-connected pension have not been met, recovery of this benefit is precluded under the law. Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Nonservice-connected death pension benefits are denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


